856 F.2d 192
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Douglas Dwight BENNETT, Plaintiff-Appellant,v.James FAULKNER;  Donna Faulkner;  City of Farmington Hills;John T. Waid, Defendants-Appellees.
No. 88-1448.
United States Court of Appeals, Sixth Circuit.
Aug. 22, 1988.

1
Before, NATHANIEL R. JONES and RYAN, Circuit Judges, and THOMAS G. HULL, Chief District Judge.*

ORDER

2
The appellees have filed motions to dismiss appeal numbers 88-1430 and 88-1448 for lack of jurisdiction on the basis that they were taken from a nonappealable order.  The appellant has responded.


3
A review of the record indicates that the appellant's complaint was filed in the district court on January 25, 1988, and served on the appellees on January 25 and January 29.  The appellant on February 16, 1988, filed amendments to his complaint.  On February 29, 1988, a default judgment was entered against the appellees.  The district court entered an order on April 18, 1988, granting the appellees' motion to set aside the default judgment and denying the appellant's motion to dismiss the appellees' motions.  Appellant appealed on April 25, 1988, and April 27, 1988 from the April 18, 1988, order.


4
This court lacks jurisdiction in the appeals.  An order granting a motion to set aside a default judgment is not appealable.   Joseph v. Office of the Consulate General of Nigeria, 830 F.2d 1018, 1028 (9th Cir.1987), cert. denied, --- U.S. ----, 108 S.Ct. 1077 (1988).


5
It is ORDERED that the motions to dismiss be granted and the appeals be and hereby are dismissed.



*
 The Honorable Thomas G. Hull, U.S. Chief District Judge for the Eastern District of Tennessee, sitting by designation